Knowlton, C. J.
This is a proceeding in equity brought under the R. L. c. 112, § 100. It is entitled, in the plaintiff’s bill, “ Petition to annul, modify or amend rulings of the board of railroad commissioners approving an extension of street railway tracks granted to the defendant by the board of aider-men of said Newton.” After a statement of the rulings of the board in their refusal to make the rulings requested by the petitioner, the petition contains a prayer that these rulings be reviewed, annulled, modified or amended as law and justice may require, followed by certain other subsidiary prayers.
The statute above referred to is in part as follows: “ The Supreme Judicial Court or' the Superior Court shall have jurisdiction in equity ... to compel the observance of and to restrain the violation of all laws which govern street railway companies, and of all orders, rules and regulations made in accordance with the provisions of this chapter, by the board of aldermen of a city, the selectmen of a town, or by the board of railroad commissioners, and to review, annul, modify or amend the rulings of any State board or commission relative to street railways, as law and justice may require.” Upon the reading of the petition it is plain that it is brought under this section, *93and that the court has no jurisdiction except that given by this statute.
The first question is whether the word “ rulings,” near the end of the section, means rulings of law, or includes findings and decisions upon questions of fact. In the first place, by its ordinary meaning it is applicable to decisions upon questions of law, and not to findings upon matters of fact; secondly, in the St. 1898, c. 578, § 25, from which this part of the section is taken without other change, the language is “ rulings of law.” The commissioners appointed to consolidate and arrange the Public Statutes were not authorized to make substantive changes in the statutes, but only to suggest “ mistakes, omissions, inconsistencies and imperfections which may appear in the laws,” and the manner of correcting, supplying and amending them. Resolves of 1896, c. 87. There is nothing to show that they intended to change the meaning of this statute, and the fair inference is that the words “ of law ” after “ rulings ” were omitted as superfluous. That part of R. L. c. 112, § 100, which allows the petition to be brought by a street railway company or by any interested party, as well as by the mayor and aider-men of a city or the selectmen of a town, was inserted by the Legislature in its action upon the report of the commissioners. For changes of the arrangement of parts of Pub. Sts. c. 113, § 63, St. 1891, c. 293, and St. 1898, c. 578, § 25, see R. L. c. 112, §§ 98,100.
The contention that “rulings” means rulings of law is strengthened by the fact that a great variety of matters affecting street railway companies are left to State boards and commissions, and especially to the board of railroad commissioners. While it is reasonable that rulings of law upon these matters, entered of record under § 98 of this chapter, should be subject to revision by the courts, it would defeat the main purpose of the statute in creating this board, if its decisions in all matters of fact were subject to revision and reversal by a court. We think it plain, therefore, that this section opens to review only rulings of law, and it follows that the Superior Court rightly refused to hear evidence to prove a different case from that which appeared at the hearing when the rulings were made.
The ruling as to the form of the petition originally presented *94to the board of aldermen, and the sufficiency of the signature upon it, has not been argued before us, and we treat it as waived.*
The fourth ruling requested of the board of railroad commissioners was that the “ extension or alteration of location as granted or made is not consistent with the public interest,” and the fifth was that it “ creates in said Washington Street a public highway, a public and a private nuisance.” Both of these propositions involve questions of fact upon which there was ample evidence to sustain the findings of the board of railroad commissioners. Upon the evidence it could not be ruled, as matter of law that the extension would constitute a nuisance, and while there were conflicting considerations on the question whether it would be consistent with the public interest, the facts presented by the petitioners for the approval of the location tended strongly to support their petition.
The record shows no erroneous rulings of the board of railroad commissioners, and the bill in the Superior Court was rightly dismissed.

Decree affirmed.


 The petition to the board of aldermen was in behalf of the board of directors of the Newton Street Railway Company and was signed “ Board of Directors of the Newton Street Railway Company, By Adam A. Claflin, President.” It appeared that the petition was presented by authority of a vote of the board of directors. This is the matter referred to in the rulings numbered 1, 2 and 3 which were refused by the board of railroad commissioners. They ruled that the petition was in proper form.